Citation Nr: 1702875	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1973 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that she had noise exposure during military service, particularly while working as a gunner's mate, ordnance mechanic, and member of a nuclear emergency response team.  She has also claimed that she was regularly exposed to trichloroethylene while in service, which affected her claimed audiological disorders.  VA conceded the Veteran's noise exposure during service.  

The Veteran underwent a VA audiologic examination in January 2013, at which time it was noted that she had a bilateral hearing loss disability under 38 C.F.R. § 3.385 and tinnitus.  The examiner opined that the Veteran's hearing loss was not related to her service; the examiner's rationale was that the Veteran showed normal bilateral hearing ability on separation from the military.  The examiner likewise opined that the Veteran's tinnitus was not related to her service; the rationale was that she showed no evidence of military noise-induced hearing loss which is associated with tinnitus.  The Board notes that the reported onset of tinnitus appears to be after military service.

The examiner's opinions are inadequate, as neither opinion addresses whether the Veteran's bilateral hearing loss or the tinnitus is directly related to military service, particularly her conceded noise exposure therein.  The opinions both rely solely on the lack of any hearing loss or tinnitus during military service; however, a lack of any noted hearing loss in service is not fatal to a claim of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The opinions further do not address whether the Veteran's exposure to trichloroethylene is associated with her bilateral hearing loss and/or tinnitus.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Phoenix VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her bilateral hearing loss and tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner should opine whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise and/or chemical exposure therein.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment or tinnitus, or whether such hearing loss and tinnitus began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity and/or tinnitus due to noise exposure in service.

The examiner should also address the Veteran's contentions respecting her exposure to trichloroethylene, as well as her lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

